DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Drawings.  The objection to the drawings is withdrawn by reason of amendment.
Claim Objections.  The objections to claims 1-14 made in the office action dated 12/15/21 is withdrawn by reason of amendment.  See new objections below necessitated by amendment.
35 USC 112(b).  The rejection of claims 6-8 under 35 USC 112(b) is withdrawn by reason of amendment.

35 USC 101.  Applicant’s argument with respect to rejection of claims 1-14 have been fully considered but they are not persuasive.  

Applicant asserts under the Alice framework Step 1, that claims 1-14 recite a machine.  (Remarks p. 10).
Examiner agrees.

Applicant further asserts under the Alice framework step 2A, that the claims are not directed to an abstract idea of mathematical relationships and formulas because the claims recite a digital interpolation filtering device having a particular hardware structure comprising a Newton structure and another structure comprising said Newton structure.  
Examiner respectfully disagrees with Applicant’s characterization of the Alice framework step 2A prong 1 analysis.  The question under step 2A prong 1 is whether the claim recites an abstract idea, not whether it is directed to an abstract idea, nor whether is directed solely to an abstract idea. See MPEP 2106.04.II.A.1. “Prong One asks does the claim recite an abstract idea…”.  Examiner maintains that claims 1, 13, and 14 recite an abstract idea, the mathematical calculations and equations describing a transfer function comprising a linear combination of Newtonian transfer functions comprising a lagrange-polynmial and another polynomial, wherein specific mathematical calculations and equations for the transfer function are set forth in claims 2-12.

Applicant further asserts under the Alice framework step 2A prong 2 analysis that claim 1 does not merely apply the math to an abstract or mathematical filtering method but provides a particular hardware implementation that allows simple and efficient realization  of a digital interpolation device that is configurable in frequency and time response with configurable polynomial interpolations.  Applicant further asserts resulting advantages and applications: flexible and less complex in computational load, configurable frequency response, may be integrated into a multi-mode receiver switchable according to various standards. (Remarks p. 12).
Examiner respectfully disagrees.  Applicant has not claimed a particular hardware implementation.  Amended claim 1 merely generally links the digital interpolation filtering device with fractional delay device that samples a signal and 
Furthermore any advantages or efficiencies or benefits to radio frequency signal reception or audio frequency signal processing that may result flow as a direct consequence of the mathematical concepts and not as a result of any particular hardware.

Applicant further asserts under the Alice framework step 2B analysis that the claims amount to significantly more than the abstract idea because the additional elements of the digital interpolation filter comprising 1., the Newton structure, 2.,  the another structure comprising at least said Newton structure, and 3. digital interpolation filtering device implementing a transfer function as a linear combination between the first transfer function and second transfer function is a function of at least one real combination parameter, allow achieving any type of polynomial interpolation by simply 
Examiner respectfully disagrees. As to points 1., and 2. above see response above with respect to the Step 2A prong 2 arguments.  As to point 3, Examiner disagrees that this element is an additional element.  This element describes implementation of transfer function (math) as a combination of transfer functions (more math) that is a function of a parameter c (more math). At most the math is generically applied in the digital interpolation filtering device. The advantage asserted as to not completely reconfiguring the response of the digital filter is purely a result of the math.  See also rejection below discussing additional elements as well understood, routine and conventional activity.

Claim Objections
Claims 1-14 are objected to because of the following informalities.
Claim 1 line 1 appears to have an extra space after the phrase “a signal x(t)”.  Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence.
Claim 2 does not end in a period.
Claim 10 line 2 recites “said interpolation filtering device”.  This limitation lacks antecedent basis.  Antecedent basis is present for “said digital interpolation filtering device”.  Claim 11 inherits the same deficiency as claim 10 by reason of dependence. 
Claim 12 line 1 recites “The interpolation filtering device according to claim 1”.  This limitation lacks antecedent basis. Antecedent basis is present for “The digital interpolation filtering device”.

Claim 13 line 12 recites “said digital interpolation filtering device”.  This limitation lacks antecedent basis. Antecedent basis is present for “said at least one digital interpolation device”.
Claim 14 lines 4, 8, and 14 recite “said digital interpolation filtering device”.  This limitation lacks antecedent basis. Antecedent basis is present for “said at least one digital interpolation device”.
Claim 1 line 4 appears to have an extra space after the phrase “the radio-frequency signal x(t)”.  Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claims 1-14, under the Alice Framework Step 1 the claim recites a machine.  

Under the Alice Framework Step 2A, prong 2 analysis claims 1-14 recite the following additional elements: a digital interpolation filtering device with fractional delay of a signal x(t) delivering a series of output samples of signal x(t) taken at sampling instants wherein the digital interpolation filtering device comprises a Newton structure and another structure comprising at least the Newton structure.  Claim 10 recites further specifics of the structure in the form of a feedback loop, delay line, and multiplier block. Claim 14 recites a further additional element of an antenna delivering a radio-frequency signal x(t) (element for changing a sampling frequency of the radio-frequency signal is not being considered as an additional element as it merely describes an intended use).  
The application of the mathematical calculations and equations within a digital fractional delay device interpolation filter that samples a signal and provides an output merely comprises generally linking the math to a particular technological environment of digital filtering and equipment comprising an antenna delivering a radio-frequency signal as in claim 14.  Said another way the claim merely “applies” the math to a digital filter or an antenna without specifically limiting the math to a particular machine or manufacture that is integral to the claim.  The elements of a Newton structure, and the another structure comprising at least said Newton structure do not recite a particular structure, instead are recited purely in terms of the mathematics performed without any detail as 
Under the Alice Framework step 2B, the innovative concept is in the math, i.e. in the linear combination of two polynomial interpolation transfer functions.  Furthermore the application of the math to the digital filter based on any transfer function comprises well understood, routine and conventional activity.  See e.g., P. Gaydecki, Foundations of digital signal processing: Theory, algorithms and hardware design, Institution of Engineering and Technology, ch 1, ch 9, 2004 (hereinafter “Gaydecki”), which describes the process of digital filter design based on the z-transform, from algorithm to implementation.  This chapter discloses how the structure flows from the transform, and includes feedback (fig 94c on p. 284) and multiplication blocks as in claim 19 (p. 282-283, describing multiplication as shown in a triangle shape of fig 9.3).  Furthermore, the application of the filter to an antenna delivering a radio-frequency signal comprises well understood, routine, and conventional activity. See Gaydecki section 1.1, p. 1, applications include radio systems. For these reasons, claims 1-14 when considered as a whole, do not amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182